ATTACHMENT TO ADVISORY ACTION

Response to Amendment
Applicant's amendment filed on 08/11/2022 is acknowledged. However, the amendments have not been entered given that they require further search and/or consideration for claim 13 and 23. Specifically, the amendment has not been entered in light of amendments to the claim 13 reciting the water-absorbing film contains a water-absorbing resin, and the content of the water-absorbing resin in the water-absorbing film is 85 mass% or more and 92 mass% or less which requires further search and/or consideration, and in light of new claim 23 reciting the anti-fogging member according to claim 13, wherein the saturated water absorption Ws per unit film area of the water-absorbing film is 30 g/m2 or less which requires further search and/or consideration.
Further, the amendments have not been entered given that they raise 112(d) paragraph issue for claim 23. Specifically, given that claim 1 already recite a saturated water absorption Ws per unit film area of 1 g/m2 or more and given that claim 23 recite the saturated absorption Ws per unit film area of the water-absorbing film is 30 g/m2 or less, claim 23 fails to further limit claim 23. 
Further, even if the amendments were entered the present claims are unpatentable over the cited prior art for the reasons as set forth below.

Response to Arguments
Applicant's arguments filed 08/11/2022 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that Oya discloses an anti-fogging film for a transparent article that comprises water- absorbent resin such as polyvinyl acetal resin (paragraph [0028]). Oya is silent about the use of a water-absorbing film exhibiting a saturated water absorption Ws per unit film area of 1.0 g/m2 or more.
As set forth in the previous office action, Oya et al. discloses antifog film (water absorbing film) comprising materials identical to that utilized in the present invention. Further, Oya et al. disclose the antifog film comprises water absorbent resin in amount of 50 to 95 wt% (see paragraph 0032). Therefore, given that the antifog film of Oya et al. is identical to water absorbing film as presently claimed, it is inherent or obvious that the antifog film (water absorbing film) of Oya has presently claimed properties.

 Applicants argue that Song discloses an anti-fog article to be applied to swimming goggles. Song teaches that any of a variety of materials commonly used for swimming goggles can be used for the material having an anti-fog function as anti-fog layer 20. (See paragraph [0040] of the reference). Consistent with this teaching, Song is not concerned with, and does not provide particular guidance for selecting or modifying the materials to be used for the anti-fog layer 20. Nor does Song specify any necessary properties of the anti-fog layer 20. Thus Song in no way would suggest a particular content of the water-absorbing resin in the anti-fog layer 20, much less a range of 85 mass% or more and 92 mass% or less, and a saturated water absorption Ws per unit film area of 1.0 g/m2 or more as required by claim 1.
However, note that while Song do not disclose all the features of the present claimed invention, Song is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely main body made of transparent synthetic resin (substrate) and main body made of transparent synthetic resin (substrate) is formed on adhesive layer, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue that Oya and Song thus are silent about the relationship between a content of a water- absorbing resin in a film and water absorption characteristics as required by claim 1. The references provide no reasonable motivation toward choosing the values for these properties as cited in claim 1, nor any reason to expect that any particular benefit might be derived from them. 
As set forth in the previous office action, Oya et al. discloses antifog film (water absorbing film) comprising materials identical to that utilized in the present invention. Further, Oya et al. disclose the antifog film comprises water absorbent resin in amount of 50 to 95 wt% (see paragraph 0032). Therefore, given that the antifog film of Oya et al. is identical to water absorbing film as presently claimed, it is inherent or obvious that the antifog film (water absorbing film) of Oya has presently claimed properties.

/KRUPA SHUKLA/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787